*808This is an appeal by an employer and its insurance carrier from an award to claimant by the State Industrial Board for a permanent loss of use of 50% of the right index finger. On November 26, 1940, claimant, a shoe-sales girl, struck her finger on a shelf and sustained accidental injuries. The following morning she reported the accident and received treatment at the store clinic from the doctor. Claimant received many treatments by the doctor at the store clinic during working hours and was paid for the time thus spent. She was assigned to work of a somewhat different nature for which she received the same rate of pay which she had been receiving prior to her injuries. Between November 27, 1940, and February 8, 1941, she received twenty-two different treatments, and the doctor who administered such was paid for his services by the insurance carrier, and X rays which were ordered were also paid for by the carrier. The employer filed a first report of injury on November 28, 1940, and the physician filed a preliminary report under the same date. Claimant worked until August, 1941, and then filed a claim for compensation. It is the contention of the appellants that claimant’s right to compensation is barred under section 28 of the Workmen’s Compensation Law because of her failure to file a claim within one year from the date of the accident. The Industrial Board held that the appellants had made advance payments of compensation and that the claim was not barred for failure to file. The evidence sustains the determination of the Board. Award affirmed, with costs to the State Industrial Board. All concur.